Citation Nr: 0314035	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to higher initial ratings for herpes simplex, 
evaluated as noncompensably disabling from May 31, 1996, 
through August 29, 2002, and 10 percent disabling from August 
30, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs.  The veteran presented testimony at a hearing before 
a hearing officer at the RO in June 1999.  A transcript of 
the hearing is of record.

When this case was before the Board in February 2001, the 
issues of entitlement to an initial compensable evaluation 
for herpes simplex and entitlement to service connection for 
hypertension were remanded to the RO for further actions.  
While the case was in remand status, the RO granted service 
connection for hypertension, thereby resolving that issue.  
In addition, the RO granted a 10 percent rating for herpes 
simplex, effective August 30, 2002.  The veteran has 
continued his appeal with respect to this initial evaluation 
issue.

Also while the case was in remand status, the veteran filed a 
notice of disagreement with the RO decision assigning an 
effective date of September 21, 1999, for the grant of 
service connection for hypertension.  The RO has responded to 
this notice of disagreement and is maintaining a temporary 
file with respect to this matter.  The effective date issue 
has not been certified for appellate consideration and is not 
currently before the Board.


FINDINGS OF FACT

1.  The veteran's herpes simplex involves the groin and 
genital area; active episodes occur two or three times a year 
and are manifested by itching, burning and pain without 
ulceration, systemic manifestations or nervous 
manifestations.

2.  The veteran's outbreaks of herpes simplex require the 
intermittent use of the drug Acyclovir for less than 6 weeks 
in any 12 month period.


CONCLUSION OF LAW

The veteran's herpes simplex does not warrant a compensable 
evaluation during the period prior to August 30, 2002, or an 
evaluation in excess of 10 percent during the period 
beginning August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806; 67 
Fed. Reg. 49,590-99 (July 31, 2002); 67 Fed. Reg. 58,448 
(September 16, 2002); and 67 Fed. Reg. 62,889 (October 9, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's herpes simplex 
disability.

With respect to the initial evaluation period, there is no 
medical evidence documenting active herpes simplex prior to 
April 1998.  A VA outpatient record dated in April 1998 notes 
that the veteran reported that he had herpes in service and 
had had 2 or 3 outbreaks of the condition per year since 
then.  The outbreaks generally resolved on their own without 
treatment.  The physical examination disclosed a small lesion 
on the shaft of the penis with a clear fluid discharge.  
Viral cultures were done and the assessment was herpes 
simplex.  The veteran was placed on Acyclovir for a 10 day 
period.   

A VA outpatient treatment record dated in March 1999 
indicates that on this particular occasion, the veteran 
presented without physical complaints, but was concerned 
about his herpes simplex condition.  He reported that his 
disease had been marked by multiple recurrences since his 
initial infection, despite drug therapy.  According to the 
veteran, he continued to experience multiple breakouts 
although he continued medication therapy.  These recurrences 
were accompanied by pain and itching in his genital and groin 
areas.  He also experienced extensive swelling throughout his 
inguinal area with lymphadenopathy.  The veteran also 
developed multiple vesicular lesions over the shaft of his 
penis and extending towards his groin.  He reported that 
anything coming in contact with the involved area, including 
clothing, caused great discomfort.  Medications included: 
Acyclovir 200 mg 5 times daily during outbreaks, Aspirin 
daily, Simvastatin 10mg daily, Indomthacin, and Methocarboma.  

A June 1999 VA outpatient record indicates that the veteran 
reported having had multiple breakouts of herpes in the past 
years.  These breakouts occurred two to three times per year 
and generally resolved on their own.  It was noted that the 
veteran's herpes simplex usually involved the genital tract, 
and the outbreaks were intermittent with reactivation by 
unknown stimuli.  The signs of infection were demonstrated by 
asymptomatic shedding, followed by lesions that could itch, 
burn, and cause pain or discomfort.  It was noted that 
prevention of recurrent mucocutaneous disease was most 
effective when treated with Acyclovir and abstinence from 
sexual contact.  He did not report any current lesions, and 
no physical examination was performed.  The assessment was 
herpes with a history of a lesion on the penis.

At a June 1999 RO hearing, the veteran testified that the 
herpes lesions involve his hands, penis and groin and that 
the lesions cause burning, itching and pain.  He stated that 
he wore loose fitting clothes in order to avoid any rubbing 
which would intensify his itching.  He also testified that 
the herpes also caused him to experience swelling in the 
penis area.  The veteran indicated that during an outbreak, 
he would experience discomfort for several days.  During this 
time, he took the medication Acyclovir five times daily, but 
he did not utilize any kind of topical ointments.

In July 1999 the veteran underwent a VA skin examination.  At 
this time, the veteran reported that he experienced one to 
three breakouts per year and that he had had two breakouts in 
the last one and a half years.  He reported that he would 
develop a sensation on the shaft of his penis with pain and 
that blisters would then form.  When the blisters formed, he 
would also develop bilateral lymphadenopathy in the groin 
which was painful.  The blisters would last approximately 
seven days and then a scab would form.  The scab would 
subsequently resolve in approximately three to four weeks and 
the lymphadenopathy improved.  In addition to this, the 
veteran reported that approximately two and a half to three 
months ago he had some vesicular-type lesions on his hands.  
He denied any exposure to any known agents that would result 
in the contact dermatitis such as poison ivy or poison oak.  
The examiner noted the lesion on the veteran's left hand on 
the posterior aspect at the base of the left thumb had formed 
a blister which subsequently healed with a current residual 
scar.  The veteran further indicated there was associated 
pain and itching similar to the lesions on the shaft of his 
penis.  He also reported that between the fingers on his 
right hand he had small bumps without any blistering, but had 
associated itching.  These also resolved.  He also reported 
that at the onset of symptoms he would take Acyclovir and 
continue the medicine for 10 days or until the symptoms 
resolved.  

Physical examination of the penis in July 1999 did not reveal 
any active lesions.  Examination of the left hand revealed a 
small 0.5 cm circular hyperpigmented scar.  Examination of 
the digits on the right hand revealed multiple, 1-2 mm 
hypopigmented scars which the veteran reported were from the 
lesions approximately two to three months ago.  There was no 
tenderness or associated abnormalities at this time.  

The examiner diagnosed herpes simplex virus, type II.  He 
stated that it was associated with intermittent outbreaks of 
lesions but no active lesions were currently present..

In August 2002 the veteran underwent additional VA 
examination.  On the occasion of this particular examination, 
the veteran reiterated that he experienced two to three 
episodes per year.  During each episode, he had a painful 
cluster of blisters, which then turned into a scab which 
lasted for several days.  The veteran indicated that his last 
episode was in May 2002, and he was taking the medication 
Acyclovir.  On physical examination, the veteran had no 
active lesions.  The assessment was history of herpes simplex 
of the penis with two to three episodes per year.  The 
examiner commented that patients with genital herpes have 
recurrent infections which are often painful and itchy.  The 
examiner noted that the examination had been ordered two and 
a half months ago but the veteran had had no attack of herpes 
simplex during that period so the veteran's claim folder was 
returned to the RO in order to allow the veteran's claim to 
be processed. 

II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, the assistance that VA would render in 
obtaining evidence on the veteran's behalf, the evidence that 
the veteran should submit if he did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
the RO has obtained.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained, and the  veteran has been provided with 
appropriate VA examinations of his herpes simplex. Neither he 
nor his representative has identified any additional, 
available evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §  4.20 (2002).  

The veteran's herpes simplex is rated by analogy under the 
diagnostic code for eczema.   

A noncompensable rating is assigned for eczema if there is 
slight, if any, exfoliation, exudation, or itching, and the 
condition involves only a nonexposed surface or a small area.  
A 10 percent rating is assigned for eczema with exfoliation, 
exudation or itching if it involves an exposed surface or 
extensive area.  A 30 percent rating is assigned for eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is assigned for 
exceptionally repugnant eczema, or eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002) and 67 Fed. Reg. 62,889 (October 9, 2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33, 422 (2000).  

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The medical evidence confirms that the veteran had an active 
episode of herpes simplex in April 1998.  At that time the 
veteran was found to have a small lesion on the penis with a 
clear fluid discharge.  The medical evidence shows that the 
veteran has been followed for this condition and provided VA 
examinations for the purpose of determining the severity of 
the condition.  On none of these other occasions has an 
active lesion been present.  The veteran has alleged that the 
herpes simplex also involves his hands.  Although this 
allegation is recorded in the medical evidence, no active 
lesion of either hand has been observed by a health care 
professional and the assessments in the record only identify 
herpes simplex of the penis and groin area.  Therefore, the 
Board must conclude that the disability involves only a 
small, nonexposed area.

The veteran has alleged that the outbreaks of herpes simplex 
occur two to three times per year and that the lesions are 
productive of itching, pain and burning.  The medical 
evidence indicates that persons with genital herpes generally 
have recurrent infections that are often painful and itching.  
The veteran has not alleged and there is no medical evidence 
showing that the disorder is productive of ulceration, 
systemic manifestations or nervous manifestations.  

Accordingly, there is no appropriate basis for assigning a 
compensable evaluation under the criteria in effect prior to 
August 30, 2002.  

The RO has assigned a 10 percent rating under the new 
criteria from the effective date of the new criteria based on 
the medical evidence indicating that the veteran's herpes 
simplex has been treated with Acyclovir.  As noted 
previously, the new criteria are only for application from 
their effective date.  

The medical evidence clearly shows that the area of 
involvement, the penis and groin, does not justify an 
evaluation in excess of 10 percent under the new criteria.  
In addition, only one active episode of herpes simplex has 
been documented in the medical evidence pertaining to the 
initial evaluation period, the veteran has alleged that the 
active episodes occur 2 or 3 times a year, and the medical 
evidence shows that the active episodes are treated with a 10 
day course of Acyclovir.  Thus, neither the veteran's 
statements nor the medical evidence supports the proposition 
that the veteran has required systemic therapy for a total 
duration of six weeks or more during a 12 month period.  
Therefore, the disability does not warrant an evaluation in 
excess of 10 percent under the new criteria.

Consideration has been given to assigning a higher staged 
rating; however, at no time during the initial evaluation 
period has the disability warranted staged ratings in excess 
of those already assigned by the RO.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The record reflects that the veteran 
has not required hospitalization for his herpes simplex 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability warrants a compensable rating 
prior to August 30, 2002, or an evaluation in excess of 10 
percent during the period beginning August 30, 2002.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  

ORDER

Entitlement to higher initial ratings for herpes simplex is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

